Per Curiam.
The plaintiff sues as executor of Sarah A. G. Skinner to recover $5,Q00 mone}»- loaned. On the trial he proved that the testatrix had given the defendant a check for the amount, that he had paid interest to her on that amount; that the defendant said to him that he had received $5,000 from Mrs. Skinner, and had paid interest to her upon it to a certain time; that he had had some arrangement with her with regard to it, but that now he supposed he would have to pay it. This evidence sufficed to justify the refusal of the court to nonsuit. The defendant, as a witness in his own behalf, testified that he told the plaintiff that Mrs. Skinner had given him the $5,000 with the understanding that he was to pay interest on it until the time of her death, “and at which time the $5,000 was to be mine; in other words, it was a present of $5,000 bearing interest during her life.” The defendant now insists that if the whole conversation is considered, there was a jury question, and that therefore the trial judge erred in directing a verdict for the plaintiff. As the trial judge held, the defendant’s statement was not competent to prove a transaction with the decedent. But if the whole statement is considered^ as defendant insists it should be, it appears that it is undisputed that the defendant received the money of the testatrix upon an obligation to pay interest thereon until her death, and that so far from its being a present gift, the *713money was not to be his until her death; in short, that it was in the nature of a testamentary disposition. Fo such disposition is valid unless there is a compliance with the requirements of the statute of wills. A sufficient test of the rights of the parties is to be found in the fact that the defendant does not claim to have had title during the life of the testatrix.
The judgment is affirmed, with costs.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams, JJ. 13.
For reversal — Fone.